McCLELLAN, C. J.
-The only question in this case is whether a creditor of the estate of a decedent who has been paid by the administrator may be called by the latter on his settlement in the probate court to prove the alleged debt to the end that the administrator be allowed a credit against the estate for its payment. We d.eem it unnecessary to discuss this question further than to say that such creditor is within the spirit of the statutory exception to the statutory rule of competency which dedares a transferor incompetent to prove for the transferee a claim against the estate of a dead man, that our own adjudications extend the rule to cases within its purview and spirit though not strictly within its terms, and constrain us to hold that such creditor even after the payment of his claim is not a competent witness to establish the claim against the estate in favor of the administrator.—Louis’ Admr. v. Easton, 50 Ala. 470; Hullett v. Hood, Admr., 109 Ala. 345.
The decree of the probate court must be affirmed.